              Case 1:20-cr-00159-DAD-BAM Document 17 Filed 12/17/20 Page 1 of 1


1

2

3

4

5

6

7                                 IN THE UNITED STATES DISTRICT COURT
8                                    EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00159-DAD-BAM
11                                  Plaintiff,            ORDER UNSEALING INDICTMENT
12                           v.
13   RAMIRO MONJE-CISNEROS, et al.,
14                                  Defendants.
15            The United States having applied to this Court for the indictment and arrest warrants in the
16   above-captioned proceedings to remain under seal in order to prevent the destruction of evidence and
17   flight of the target of the investigation, and the arrest warrants with respect to the defendants now having
18   been executed and the need for sealing having ceased;
19            IT IS ORDERED that the indictment and arrest warrant filed in the above-entitled matter shall be
20   unsealed.
21

22   IT IS SO ORDERED.
23
     Dated:      December 17, 2020
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28

                                                          1
30
